Citation Nr: 1731522	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In February 2013, the Board denied entitlement to an increased rating for postoperative residuals of a Bankart repair for recurrent subluxation of the left shoulder.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board took jurisdiction of the issue of entitlement to TDIU and remanded the issue for further development.

The case was again before the Board in October 2015 when it was remanded for additional development. 

In the October 2015 Board remand it was noted that the issue of VA vocational rehabilitation benefits was been raised by the record in a February 2008 statement, but may not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board found that it did not have jurisdiction over the issue and referred the issue to the AOJ for appropriate action.  It does not appear that action has been taken upon this referred claim.  Therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In October 2015 the Board remanded the claim for the Veteran to be provided a formal application for his claim of entitlement to TDIU, for the Veteran to be asked to identify all treatment for his left shoulder disability and for the identified records to be obtained, for an attempt to obtain records from the United States Postal Service regarding the reason the Veteran stopped working there as well as information regarding retirement disability benefits and worker's compensation benefits, for the Veteran's VA vocational rehabilitation file to be associated with the claims file, and for the Veteran to be afforded a VA examination regarding the functional impairment of his service connected left shoulder disability.  

Subsequently, the Veteran was sent a letter requesting identification of additional treatment records, for the Veteran to identify an address for the United States Postal Service where a request could be made for the reason he stopped working there, and for any information regarding retirement disability benefits and worker's compensation benefits.  The letter was returned as undeliverable and was remailed to an address for the Veteran located by the RO.  

The RO attempted to obtain the Veteran's Vocational Rehabilitation file; however, the RO was notified that the file was not locatable and was considered "non-existent."  A letter was sent to the Veteran regarding the Vocational Rehabilitation file; however, that letter was returned.

The Supplemental Statement of the Case indicates that despite multiple attempts by the VA medical center, they were unable to reach the Veteran to schedule an appointment for a new examination.  

There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, after notification and development letters were returned to the RO, multiple attempts were made to ascertain the Veteran's correct address and to forward the letters to the identified addresses.  The Veteran has not responded to the RO's letters and has not notified VA of any new mailing address.  As additional attempts to contact and assist the Veteran would be futile, the Board finds that there has been substantial compliance with the Board remand and that adjudication may proceed.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"); Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

During the period on appeal the Veteran has been in receipt of service-connected benefits solely for status post Bankart repair for recurrent subluxation of the left shoulder, evaluated as 20 percent disabling.  As such, the Veteran does not meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16(a).

Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Based on a review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disability.

Upon examination in March 2008 the Veteran was noted to be a postal worker on light duty since 2005 due to his left shoulder and neck condition.  He had a desk job and could no longer lift at work.  

In a statement dated in June 2008 with regard to the Veteran's degenerative disc disease of the cervical spine and status post left shoulder repair and hypertension and an application for Social Security benefits, a provider reported that the Veteran could occasionally lift 20 pounds, frequently lift 10 pounds, could stand and/or walk for about 6 hours in an 8 hour workday, sit about 6 hours in an 8 hour workday, and had unlimited ability to push and/or pull.  The Veteran was frequently limited in balance, occasionally limited in climbing a ramp/stairs, stooping, kneeling, crouching, and crawling.  There was no limitation of climbing ladder, rope, or scaffold.  Neck and left shoulder pain limited overhead reaching, especially with his left arm, limited to only to one third of an 8 hour day.

At a hearing before an administrative law judge of the Social Security Administration in November 2008 the Veteran reported that he stopped working in April 2008.  He reported that he worked at fixing broken packages and letters that had gotten snagged in the machines.  When he did not have anything to do I went to the locker room and would lay down on the bench.  Sometimes he iced his foot.  The Veteran reported problems with walking and sitting.

A Vocational expert testified at the hearing and noted that a hypothetical person with the same impairments of the Veteran could perform the past work.  The Vocational Expert noted that it would be unlikely that the Veteran could do sedentary, unskilled work because these required a person to be in a fixed position for a significant period of time.

The Veteran was afforded a VA joints examination in December 2009.  The Veteran was noted to be unemployed.  He was retired from the post office in April 2008 after 13 years as a mail handler.  The Veteran applied for Social Security disability and had worker's compensation with the post office for his cervical diskectomy.  After examination the examiner diagnosed the Veteran with degenerative joint disease of the left shoulder status post injury that required Bankart repair for subluxation.  The Veteran had moderate functional impairment as a result of decreased range of motion and subjective complaints.  

In April 2010 the Veteran was found to be disabled by the Social Security Administration.  In making the determination the Social Security Administration considered the Veteran's foot impairment and lumbar spine impairment.  

Entitlement to TDIU is not warranted.  As noted above, the Veteran does not currently meet the schedular criteria for assignment of a TDIU.  Consideration of the evidence of record does not reveal that the Veteran is unemployable due to his service-connected shoulder disability, his sole service-connected disability.  The Veteran worked for three years in a light duty position in part due to his left shoulder disability.  The Veteran reported that thereafter he was laid off and placed on disability.  The impairments that were noted to render the Veteran disabled for Social Security Administration purposes included foot and spine disabilities, for which the Veteran is not in receipt of service-connected benefits.  After examination in December 2009 the Veteran was noted to have moderate functional impairment as a result of decreased range of motion and subjective complaints.  The record does not reveal that the service-connected shoulder impairments alone render the Veteran unable to obtain and retain substantially gainful employment.  As such, entitlement to TDIU is denied.


ORDER

Entitlement to TDIU is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


